                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

ARIELLA MAHONEY,

                           Plaintiff,

v.                                                     Case No. 18-2585-JAR

KC WATERPARK MANAGEMENT, LLC,
et al.,

                           Defendants.


                                         ORDER


      This matter comes before the court on defendants’ motion to compel the Office of

the Kansas Attorney General (“AG’s Office”) to comply with two subpoenas (ECF No.

28). The motion is denied because it has been filed in the wrong court. Under Fed. R. Civ.

P. 45(d)(2)(B)(i), a motion to compel compliance with a subpoena must be filed in “the

district where compliance is required.”1 The subpoenas here command the AG’s Office to

produce documents at the law office of Knight Nicastro, LLC in Kansas City, Missouri.2

Because the place of compliance (i.e., Kansas City, Missouri) is not in the District of

Kansas, this court cannot compel compliance or otherwise provide the relief requested by



      1
        See also Fed. R. Civ. P. 37(a)(2) (“A motion for an order to a nonparty must be
made in the court where the discovery is or will be taken.”).
      2
        See ECF No. 18 at 7. Although the second subpoena is not in the record,
defendants do not suggest that it commands a different place of compliance.
defendants. As such, the motion is denied without prejudice to refiling in the Western

District of Missouri.

         IT IS SO ORDERED.

         Dated February 21, 2019, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U. S. Magistrate Judge




O:\ORDERS\18-2585-JAR-28.docx

                                             2
